              Case 1:20-cv-00783-RP Document 27 Filed 11/23/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION



HOMELAND INSURANCE COMPANY OF
NEW YORK,                                    CIVIL ACTION NO. 1:20-cv-783
                        Plaintiff,

         v.

CLINICAL PATHOLOGY
LABORATORIES, INC. SONIC
HEALTHCARE USA, INC., MEDLAB
PATHOLOGY, SONIC HEALTHCARE
(IRELAND) LIMITED, AND SONIC
HEALTHCARE LIMITED.

                        Defendants.



JOINT MOTION TO EXTEND THE TIME TO SUBMIT A PROPOSED SCHEDULING
                             ORDER




SMRH:4818-1227-9506.2
            Case 1:20-cv-00783-RP Document 27 Filed 11/23/20 Page 2 of 5




         Plaintiff Homeland Insurance Company of New York (“Homeland”) and Defendants

Clinical Pathology Laboratories, Inc. (“CPL”), Sonic Healthcare USA, Inc. (“Sonic USA”),

MedLab Pathology (“MedLab”), Sonic Healthcare (Ireland) Ltd. (“Sonic Ireland”), and Sonic

Healthcare Ltd. (“Sonic Australia”) (collectively, “Defendants”) (collectively with Homeland,

the “Parties”) submit this Joint Motion To Extend the Time to Submit A Proposed Scheduling

Order as follows:

         The Parties participated in a Rule 26(f) conference on November 17 and 20, 2020 to

discuss, among other things, discovery and a proposed scheduling order pursuant to Local Rule

CV-16.

         Defendants have filed a motion to dismiss all of Homeland’s pending claims (ECF 24)

and assert that when the Court rules on this motion, it will necessarily rule on the viability of the

inclusion of certain parties as well as certain of Homeland’s claims and defenses. Defendants

contend that the outcome of the motion may narrow the scope of relevant discovery, which could

in turn impact the time necessary to conduct discovery, file dispositive motions, and prepare for

trial.

         In order to have better certainty with respect to the time required by each party to conduct

discovery and prepare their respective claims and defenses, the Parties jointly seek an extension

of the deadline to file a proposed scheduling order up to and including fourteen (14) days

following the Court’s ruling on Defendants’ motion to dismiss the amended complaint (ECF 24).

The Parties anticipate that doing so will reduce the likelihood of having to request modification

to any currently contemplated scheduling order.




                                                 -1-
SMRH:4818-1227-9506.2
            Case 1:20-cv-00783-RP Document 27 Filed 11/23/20 Page 3 of 5




         Respectfully submitted this 23rd day of November, 2020.


                                         By:     /s/ Jenna A. Fasone
                                                John T. Brooks (CA Bar #167793)
                                                Jenna A. Fasone (CA Bar #308886)
                                                SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
                                                501 West Broadway, 19th Floor
                                                San Diego, CA 92101
                                                Telephone: (619) 338-6500
                                                Fax: (619) 234-3815
                                                jbrooks@sheppardmullin.com
                                                jfasone@sheppardmullin.com
                                                Admitted Pro Hac Vice

                                                Joseph R. Little (Bar No. 784483)
                                                The Little Law Firm
                                                440 Louisiana Street, Suite 900
                                                Houston, Texas 77002
                                                Telephone: (713) 222-1368
                                                Fax: (281) 200-0115
                                                jrl@littlelawtexas.com

                                                Attorneys for Plaintiff Homeland Insurance
                                                Company of New York



                                        By:     /s/ Greg Van Houten
                                                 Ernest Martin, Jr. (Bar No. 13063300)
                                                 Greg Van Houten*
                                                 HAYNES AND BOONE, LLP
                                                 2323 Victory Avenue, Suite 700
                                                 Dallas, TX 75219
                                                 214-651-5651 Direct
                                                 214-651-5000 Main
                                                 214-200-0519 Fax
                                                 ernest.martin@haynesboone.com
                                                 greg.vanhouten@haynesboone.com
                                                 *Admitted Pro Hac Vice

                                                Mark T. Beaman (Bar No. 01955700)
                                                Ryan Bueche (Bar. No. 24064970)
                                                GERMER BEAMAN & BROWN PLLC
                                                One Barton Skyway
                                                1501 S Mopac Expy Suite A400



                                               -2-
SMRH:4818-1227-9506.2
            Case 1:20-cv-00783-RP Document 27 Filed 11/23/20 Page 4 of 5




                                         Austin, TX 78746
                                         512-482-3504 Direct
                                         512-472-0288 Main
                                         512-472-0721 Fax
                                         mbeaman@germer-austin.com
                                         rbueche@germer-austin.com

                                          Attorneys for Defendants




                                        -3-
SMRH:4818-1227-9506.2
            Case 1:20-cv-00783-RP Document 27 Filed 11/23/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true copy of this document was served upon

counsel of record for all parties who have made an appearance in this case at the addresses

indicated by CM/ECF electronic notification on this 23rd day of November 2020. I declare

under penalty of perjury that the foregoing is true and correct.



                                                         /s/ Jenna A. Fasone




                                                -1-
SMRH:4818-1227-9506.2
